Citation Nr: 1223852	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-22 151 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a hip disorder, to include as secondary to the residuals of a service connected left foot disability.  

2.  Entitlement to service connection for a back disorder, to include as secondary to the residuals of a service connected left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.  

The instant claims initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2005.
 
In April 2006, the Veteran presented testimony at a Board videoconference hearing before undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The Board remanded the Veteran's claim in September 2007 for additional development.  Unfortunately, because the Board's remand directives were not fully complied with, the Board was forced to remand the Veteran's claim for a second time in February 2010.  Fortunately, the directed development has now been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, prior to service, the Veteran partially amputated his left big toe with a lawnmower.  A February 2012 rating decision granted service connection for hammertoes of the Veteran's left foot after a medical opinion concluded that the Veteran's left foot disability, which existed prior to service, was aggravated by his military service.

The medical evidence establishes that the Veteran currently has back and hip disabilities.  For example, x-rays of the Veteran's left hip from September 2003 show minimal degenerative changes; and x-rays of his back in February 2004 show narrowing disc spaces.  Additionally, in March 2004, a CT scan showed scoliosis, as well as fragmentation of the facets at several levels.

The Veteran contends that his back and hip disabilities are secondary to, or were aggravated by, his service connected left foot disability; and he asserted at a hearing before the Board in April 2006 that VA doctors had explained to him that his hip and back problems were related to weight transfer problems in his foot.  

Several medical opinions are of record regarding the etiology of the Veteran's back and hip disabilities.

In December 1994, the Veteran presented with complaints that his hips hurt, and the doctor stated that it was "probably an arthritic coming from the deformity in his foot and stuff."  In February 2004, a VA nurse suggested that the Veteran's back problems were influenced by his foot problems.  Unfortunately, neither opinion is considered to be adequate for rating purposes.

Specifically, the doctor in 1994 did not address which foot problem he was referring to, which is potentially relevant given that following service, the Veteran discharged a shotgun into his right foot which has caused ongoing problems.  Additionally, the doctor failed to clarify what "stuff" was in reference to.

With regard to the December 2004 statement, the nurse failed to provide any rationale for her statement, and the statement did not appear to take into account a number of other potential factors, including the Veteran's obesity (weighing more than 300 pounds) or post-service the gunshot wound to his right foot.  

The statement also failed to address a number of post-service back and hip injuries.  For example, in 1985, the Veteran was seen for complaints of back pain after he straightened up suddenly after kneeling down on his caterpillar; in June 1998, he complained of left hip pain after catching himself as he was about to fall when a chair he was sitting down in moved; in July 1998, the Veteran again complained of left hip pain after shooting skeet out of the front seat of a van; and, in April 2002, the Veteran was seen for two injuries to his back after a horse had knocked him down, and a cow had subsequently hit him against a wall on his tail bone.  

As such, given the uncertainty of the medical evidence of record, the Board concludes that a VA examination is needed to make a fully-informed decision.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.
 
The examiner should diagnose any current hip disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current hip disability either began during or was otherwise caused by the Veteran's military service, or was aggravated by his service connected left foot disability (meaning that the hip disability was permanently worsened by the left foot disability and that such a worsening was beyond the natural progression of the hip disability).  

The examiner should also diagnose any current back disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current back disability either began during or was otherwise caused by the Veteran's military service, or was aggravated by his service connected left foot disability (meaning that the back disability was permanently worsened by the left foot disability and that such a worsening was beyond the natural progression of the back disability).

In doing so, the examiner should address the relevance, if any, of the Veteran's non-service connected gunshot wound to his right foot, his being overweight, and his various post-service back and hip injuries.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

